Citation Nr: 0016355	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-45 506 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for mid-back and low-back 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from June 1990 to August 1995.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota. 

In September 1998, the Board remanded this case to the RO.  
The case was returned to the Board in April 2000.


FINDINGS OF FACT

1.  The veteran has not articulated good cause for his 
failure to report for a scheduled personal hearing. 

2.  There is no medical evidence linking a current mid-back 
or low-back disorder to service. 

3.  There is no medical opinion that a congenital abnormality 
of the spine increased in severity during service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
mid-back and low-back disorders is not well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
number of disorders, including arthritis, are presumed to 
have been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service; that presumption can 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  38 U.S.C.A. § 1111; see 
Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. Brown, 4 
Vet. App. 331 (1993).  Further, a preexisting injury or 
disease is considered to have been aggravated by service if 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  However, intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 

(1992).  In cases which the determinative issue is one 
involving medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

As a general matter, a well-grounded claim for service 
connection requires that three elements be satisfied.  First, 
there must be competent evidence of a current disability, as 
established by a medical diagnosis; second, there must be 
evidence of an incurrence or aggravation of a disease or 
injury in service, as established by lay or medical evidence, 
as appropriate; third, there must be competent evidence of a 
nexus or relationship between the in-service injury or 
disease and the current disorder, as established by medical 
evidence or a medical opinion.  See generally Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The veteran contends that following injuries in service, he 
developed middle back and lower back pain which has continued 
since service.  Service medical records reflect that no 
abnormality was noted at the time of the veteran's March 1990 
examination for enlistment, or at the time of an examination 
in July 1990 for submarine duty.  The veteran was treated for 
back pain in service from December 1994 to June 1995.  
Thoracic strain and chronic middle back pain were diagnosed.  

The veteran separated from service in August 1995 and filed 
this claim for service connection at that time.  He underwent 
a VA examination in September 1995 that resulted in diagnoses 
of low back pain and congenital transitional vertebrae of the 
lumbosacral spine with pseudoarthrosis, L6-S1.  

A January 1996 private chiropractor's report reflects the 
presence of subluxation at T4, T6, T12, and L4 causing spinal 
root compression producing symptoms of right lower thoracic 
pain radiating to the right lumbar spine, as well as a 
congenital abnormality at L6.  The chiropractor stated that 
the congenital abnormality is fairly common and is not the 
cause of the veteran's back pain.  

In September 1998, the Board considered this case.  The Board 
observed that although congenital or development defects, 
such as transitional vertebrae or a pseudothrosis, are not a 
"disease or injury" within the meaning of legislation 
applicable to service connection, service connection may be 
granted if such a disorder were aggravated by the veteran's 
active service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. 
Derwinski, 1 Vet. App. at 296.  The Board requested an 
opinion as to whether the veteran had a current back disorder 
which was manifested in service or which was etiologically 
related to service.  

In addition, in September 1998, the Board observed that the 
veteran's correspondence and the January 1996 private 
chiropractor statement appeared to reference additional 
clinical records of  post-service treatment of back pain and 
concluded that any additional records, if available, should 
be sought.  Finally, the Board observed that the veteran, in 
a November 1996 substantive appeal, requested a hearing 
before a hearing officer at the RO, but that the veteran 
failed to appear for a scheduled hearing.  The Board found 
that the veteran should be permitted another opportunity to 
testify at personal hearing, if he were to desire to do so. 

The Board remanded the case for additional development which 
was to include (1) contacting the veteran to obtain 
information concerning post-service treatment 

received, (2) clarification by the veteran as to whether he 
wished to appear for hearing, and (3) scheduling the veteran 
for a VA examination to ascertain the nature and etiology of 
any current back disorder.  On October 2, 1996, the RO 
forwarded to the veteran a letter requesting that the veteran 
provide information concerning postservice treatment received 
and that he clarify his desires concerning a hearing.  The 
veteran has not responded to that letter.  

In response to attempts by the RO to reschedule the veteran 
for a VA examination, the veteran, through his 
representative, indicated in May 1999, that he would report 
for a VA examination between June 15 and July 8, 1999.  The 
RO scheduled the veteran for an examination on July 19, 1999, 
for which the veteran failed to appear.  In August 1999, the 
veteran's representative apparently notified the veteran that 
he should provide a statement addressing his willingness to 
appear for an examination.  That letter indicated that if the 
veteran failed to do so, the veteran's claim would be denied 
based upon the veteran's failure to report for an 
examination.  The claims file does not reflect any subsequent 
response by the veteran to the request for information.  

The Board observes, as an initial matter, that failure to 
report for a hearing obviates the right to a hearing absent 
good cause for the veteran's failure to appear.  The veteran 
has not articulated good cause for his failure to appear for 
a scheduled hearing.  Further, the veteran failed to respond 
to an inquiry, directed by the Board in its remand, 
concerning the veteran's desires concerning a hearing.  The 
veteran has been accorded due process, and no further 
development of that issue is required.  See 38 C.F.R. 
§ 20.702(d) (1999).  

A review of evidence associated with the claims file reflects 
that the veteran's claim for service connection for a back 
disorder is not well grounded.  The VA examination revealed a 
diagnosis that included back pain, and service medical 
records reference chronic back pain.  Pain, however, is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

There is no medical opinion linking a current diagnosed 
disorder to service.  The VA examiner did not indicate that 
the veteran's congenital disorder was causing the pain of 
which the veteran complained, and there is no other medical 
evidence, either in service medical records or otherwise, 
implicating the veteran's congenital disorder in the 
veteran's complaints of back pain in service.  In fact, the 
chiropractor offered an opinion to the contrary, indicating 
that the veteran's congenital disorder was not the cause of 
the veteran's pain.  Notwithstanding the evidence of pain in 
service and after service, there is no medical evidence that 
a congenital disorder was aggravated during service. 

There is no medical opinion that the underlying cause of any 
current pain was present in service or that the cause of back 
pain in service was the same as that causing pain during a 
post-service examination of the veteran.  Although the 
January 1996 chiropractor's letter references subluxation, 
that letter does not contain any opinion that subluxation was 
present in service or that it is related to service.  Service 
medical records, furthermore, contain no reference to 
subluxation.  The VA examiner, similarly, did not link the 
veteran's complaints of pain to a disorder which was present 
in or related to service.  

Without competent medical evidence linking a current 
disability to service, the veteran's claim for service 
connection for a back disorder is not well grounded and must 
be denied on that basis.  38 U.S.C.A. § 5107(a); Epps.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
claim "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).





ORDER

A well grounded claim not having been submitted, service 
connection for mid-back and low-back disorders is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

